DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 18, 19, 21 and 27-30 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (418,720).

    PNG
    media_image1.png
    444
    324
    media_image1.png
    Greyscale
Hess discloses all of the limitations of claim 1 , i.e., a vine removal tool, comprising a hook D having a distal hook end, a proximal hook base about G, and a vine slide surface inner surface opposite J positioned between the distal hook end and the proximal hook base; a vine collection area below E formed around the proximal hook base and in proximity to the vine slide surface, wherein the vine slide surface is operable to direct one or more vines into the vine collection area; a movable jaw H, K having a jaw projection wide/blunt section of K prior to J, J’, Fig. 2, wherein the moveable jaw is operable to move the jaw projection toward and away from the vine collection area Fig. 1, solid and phantom lines, wherein the jaw projection has a jaw projection gripping surface blunt inner, Fig. 1, and outer surface, Fig. 2, excluding the cutting edges J, J’  that is configured more for gripping a vine than for severing a vine 55-60; a shaft A that is directly or indirectly connected to the hook Fig. 1; and a jaw actuation mechanism L, handle operable to cause the jaw projection to move toward the vine collection area to grip the one or more vines Fig. 1.
Regarding claim 18, Hess meets the limitations, i.e., the vine removal tool of claim 1, wherein the vine collection area below G comprises a pocket apex of the inner arcuate area, wherein the jaw projection is configured to at least partly fit within pocket dimensions of the pocket Fig. 1, wherein the pocket has a pocket length, wherein the vine slide surface has a vine slide length defined by inner length of J’, wherein the vine slide length is longer than 1.5 times the pocket length Fig. 1, and wherein the jaw actuation mechanism is operable to cause the jaw projection to enter, and/or to extend beside, the pocket.
Regarding claim 19, Hess meets the limitations, i.e., the vine removal tool of claim 1, wherein the hook has a hook spine outer convex area of D opposite the vine slide surface, wherein the hook spine extends from the distal hook end free end to a hook projection base @G, wherein the vine slide surface and the hook spine define a hook projection E between the vine slide surface and the hook spine, and wherein the hook projection is configured for subterranean movement capable of.
Regarding claim 21, Hess meets the limitations, i.e., wherein force applied by a person directly or indirectly to the jaw actuation mechanism, in a direction away from the hook e.g., pulling the rod, is operable to pull one or more vines caught on the vine slide surface or in the vine collection area in a direction toward the person Fig. 1.
Regarding claim 27, Hess meets the limitations, i.e., wherein a portion of the vine slide surface lies along a vine slide axis Fig. 1 defined by H, wherein the vine collection area has a pocket surface having a pocket inner arcuate corner surface width that is perpendicular to the vine slide axis Fig. 2, wherein the jaw projection comprises a jaw projection gripping surface defined by J having a gripping surface width that is perpendicular to the vine slide axis, wherein the jaw projection gripping surface faces toward the pocket surface whenever the jaw actuation mechanism is in a fully closed position toward the vine collection area phantom lines, Fig. 1 and wherein the jaw projection gripping surface is spaced apart from the pocket surface whenever the jaw projection is in the fully closed position toward the vine collection area solid line, Fig. 1.
Regarding claim 28, Hess meets the limitations, i.e., wherein a portion of the vine slide surface lies along a vine slide axis Fig. 1 defined by H, wherein the moveable jaw is operable to move the jaw projection in a jaw-closing direction toward the vine collection area and in a jaw-opening direction away from the vine collection area Fig. 1, wherein the jaw projection has a jaw projection gripping surface blunt section of K having a gripping surface width Fig. 2 that is transverse to the jaw-opening and jaw-closing directions or transverse to the vine slide axis, wherein the jaw projection gripping surface has an average elevation flat across the gripping surface width, and wherein any feature on the jaw projection gripping surface blunt blade has an elevation difference from the average elevation that is less than or equal to 0.15 inch flat.
Regarding claims 29 and 30, Hess meets the limitations, i.e., Figs. 1 and 2.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 9-11 and 26 are finally rejected under 35 U.S.C. 103 as being unpatentable over Hess.
Hess meets all of the limitations of claim 2, i.e., wherein the jaw projection Wide section H has a major jaw projection dimension longitudinally, wherein the vine slide surface defined by J, J’ has a vine slide length, except for the vine slide length to be longer than two times the major jaw projection dimension of the jaw projection. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., form the projection wide/bunt area less than half of the length of jaws J, J’ to make the tool lighter and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Hess meets all of the limitations of claim 3, i.e., vine removal tool of claim 1, wherein the shaft has a shaft major axis longitudinal, wherein the distal hook end is spaced apart from the shaft major axis Fig. 1, except for the vine slide surface to have a vine slide length that is longer than or equal to 6. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., form the slide area to be 7 inches, depending on the size of workpiece, in adapting the tool for a particular application and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 9 and 10, Hess meets the limitations, i.e., towards and away movements Fig. 1, with jaw gripping surface defined by blunt width, except for disclosing for the gripping width to be greater than the collection surface width (claim 9) and for gripping surface to be equal to or greater than 0.5”. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., form the gripping surface wider than the collection surface width, e.g., ¾”, in adapting the tool for a better grip for a particular application and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Hess meets the limitations, i.e., except for disclosing the hook angle and for the slide length to be longer than or equal to 4 inches. As indicated above the size of the slide or the length of the blade is considered obvious depending on the intended use. The angle of the hook, appears to be less or equal to 75 degrees, however it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., form the hook angle, e.g., 70 degrees for comfort or in adapting the tool for a particular application and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Hess meets all of the limitations of claim 26, as described above, except for disclosing the size of the slide length to be 8 inches and for the width of the gripping surface to be equal or greater than 0.5 inches. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., form the slide length to be e.g., 9 inches, in adapting for a particular application, and for the gripping surface to be about th¾”, in adapting the tool for a better grip and since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 31 and 32, modified Hess as applied to claim 26 meets the limitations, i.e., wherein the jaw projection gripping surface lies between two jaw projection side surfaces Fig. 1 and define the gripping surface width between the two jaw projection side surfaces Fig. 2, and wherein the jaw projection gripping surface is configured more for gripping a vine than for severing a vine 55-60; wherein a portion of the vine slide surface lies along a vine slide axis Fig. 1 H, wherein the vine collection area has a pocket surface having a pocket inner arcuate corner surface width that is perpendicular to the vine slide axis Fig. 1, wherein the jaw projection comprises a jaw projection gripping surface defined by J having a gripping surface width that is perpendicular to the vine slide axis, wherein the jaw projection gripping surface faces toward the pocket surface whenever the jaw actuation mechanism is in a fully closed position toward the vine collection area phantom lines, Fig. 1 and wherein the jaw projection gripping surface is spaced apart from the pocket surface whenever the jaw projection is in the fully closed position toward the vine collection area solid line, Fig. 1.

Claims 4, 5, 7 and 8 are finally rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Smotherman (5,452,767).
Hess meets all of the limitations of indicated claims, including jaw projection wide blunt area before blades J, J’ defining a gripping area, except for gripping area with different respective elevations (claims 4, 5) or to minimize severing (claim 7) and jaw projections features configured to mesh with surface features of collection surface area.

    PNG
    media_image2.png
    254
    337
    media_image2.png
    Greyscale
 Smotherman teaches a fruit picker having a blunt serrated jaw 76a, b for gripping purposes 05:63-66. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the collection and jaw projection area with blunt serrated surfaces as taught by Smotherman for a better grip.

Claims 16 and 17 are finally rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Honick (4,096,630).

    PNG
    media_image3.png
    268
    383
    media_image3.png
    Greyscale
Hess meets the limitations of claim 14, except for comprising a retraction reel for operable connection to the belt, wherein the retraction reel is operable to re-adjust the line length and operable to maintain the line at a re-adjusted line length. 
Honick teaches a pole pruner having a pulley 42, 44 as a retraction means Fig. 1. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Hess with the retraction means as taught by Honick to reduce the friction in operation. 
Hess meets all of the limitations of claim 16, as described above, including a hook spine exterior corner about G opposite the vine slide surface, except for comprising a surface skimmer mounted directly or indirectly to the hook, wherein the surface skimmer has a skimmer edge that substantially extends from the vine collection area or the vine slide surface toward the hook spine.
Honick teaches a pole pruner having a hook Fig. 1, with side bars 2a and side plates 61, 61, Figs. 1 (partially shown here) and 3. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Hess with the side bars and/or side plates as taught by Honick to enhance the vine/workpiece support area and/or to strengthen the hook. Note that thicker side bars (and/or plates) provided on the hook B of Bender would define a surface skimmer thickened area (2a, 2b and/or 61) extending from the vine slide surface towards the spine/outer surface of B.
Regarding claim 17, PA (prior art, Hess modified by Honick) meets the limitations, i.e., the vine removal tool of claim 16, wherein the skimmer edge thickened area (2a, 2b and/or 61) meets the narrative/functional language of operable to resist sinking below a soil surface as the distal hook end is below the soil surface and pulled toward a person operating the vine removal tool.

Claims 25, 12 and 13 are finally rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Sheu (5,613,301).

    PNG
    media_image4.png
    468
    185
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    242
    503
    media_image5.png
    Greyscale
Hess meets all of the limitations of claim 25, i.e., a vine removal tool, comprising a hook D having a distal hook end free end, a proximal hook base, and a vine slide surface inner surface positioned between the distal hook end and the proximal hook base; a vine collection area below E formed around the proximal hook base and in proximity to the vine slide surface, wherein the vine slide surface is operable to direct one or more vines into the vine collection area Fig. 1; a movable jaw H having a jaw projection blunt, wide area prior blades J, J’, wherein the moveable jaw is operable to move the jaw projection toward and away from the vine collection area Fig. 1; a shaft A that is directly or indirectly connected to the hook; a jaw actuation mechanism L, rod/handle operable to cause the jaw projection to move toward the vine collection area to grip the one or more vines Figs. 1 and 2 partially shown here; except for a belt operable for fastening about a person, wherein the belt is connected indirectly to the shaft, hook, or jaw actuation mechanism such that force applied to the belt, in a direction away from the hook, is operable to pull the hook in a direction toward the person.
Sheu teaches a tree pruner having a pouch 70 fastened to a belt of a worker that is directly connected to a shaft of the tool or indirectly Fig. 5. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Hess with pouch connected to a belt as taught by Sue for firmly holding the tool.
Regarding claim 12, PA (prior art, Hess modified by Sue) meets the limitations, i.e., further comprising a belt pouch 70 coupled to a belt operable for fastening about a person, wherein the jaw actuation mechanism is operatively connected to the belt and to the movable jaw.
Regarding claim 13, PA meets the limitations, i.e.,  wherein the jaw actuation mechanism includes a line not numbered that is operable to connect, at an effective distance that is variable, the movable jaw to a belt pouch 70 coupled to a belt, Sue operable for fastening about a person, and wherein the line has a line length from the movable jaw to the belt, and wherein the line length is re-adjustable to provide the effective distance Sue, Fig. 5.  

Claim 14 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 13 above, further in view of Honick and Kovarik et al. (8,833,817).
PA (prior art, Hess modified by Sue) meets the limitations of claim 14, except for comprising a retraction reel for operable connection to the belt, wherein the retraction reel is operable to re-adjust the line length and operable to maintain the line at a re-adjusted line length. 

    PNG
    media_image3.png
    268
    383
    media_image3.png
    Greyscale
Honick teaches a pole pruner having a pulley 42, 44 as a retraction means Fig. 1. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the retraction means as taught by Honick to reduce the friction in operation. 
The combination meets the claim, except for a lockable retractor. Kovarik teaches a lockable retractable leash 09:55-56. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the invention of PA (Hess modified by Sue and Honick) with the lockable retraction means as taught by Kovarik to enhance the operation.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive, since the new reference Hess discloses a pocket and a blunt blade for gripping the workpiece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
November 4, 2022						Primary Examiner, Art Unit 3723